Citation Nr: 0115589	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-07 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for ulcerative colitis.  

2.  Entitlement to a compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from February 1961 to 
December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA § 7(a), 
114 Stat. 2096, 2099-2100 (2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280, (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  See VCAA §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, and for other evidentiary development as 
detailed below, a remand is required.  


REMAND

It is contended that service connection is warranted for 
ulcerative colitis and that a compensable rating should be 
granted for service-connected hemorrhoids.  

A review of the service medical records (SMRs) reflects that 
the veteran was seen in August 1964 for complaints of stomach 
cramps and diarrhea.  The impression was viral enteritis.  In 
September 1966, he was seen for pain on his right side.  He 
reported that had been constipated.  X-rays showed that he 
was impacted, and treatment included two Fleet's enemas.  In 
October 1967, he reported frequent indigestion.  Occasional 
heartburn was noted by the examiner.  In April 1978, the 
veteran reported stomach, liver, or intestinal trouble and a 
recent gain or loss of weight.  The examiner noted that the 
veteran had episodes of abdominal cramps with pain.  It was 
reported that this needed "further investigation."  At his 
retirement examination in October 1981, the veteran again 
complained of frequent indigestion, but there was no 
diagnosis of a stomach or intestinal disorder.  

Postservice private records include a report from January 28, 
1985.  At that time, the veteran indicated that he had 
experienced pain on his left side for 4 days.  The abdomen 
was described as distended.  The impression was constipation.  
X-ray examination of the abdomen, however, was normal.  A 
sigmoidoscopy was conducted on January 30.  This procedure 
showed internal/external hemorrhoids.

Additional private records show that the veteran was seen in 
May 1996 for complaints of rectal bleeding and chronic 
diarrhea.  Crohn's disease was noted.  A colonoscopy was 
performed.  Mild ulcerative colitis and friable internal 
hemorrhoids were diagnosed.  The veteran's complaints 
continued in August 1996, and it was noted that he gave a 
history of lower abdominal complaints since March 1996.  The 
impression was probable ulcerative colitis.  A November 1996 
report reflects that the veteran had a long history of 
ulcerative colitis.  A flexible sigmoidoscopy confirmed that 
the veteran's ulcerative colitis was severe.  

Subsequently dated records reflect that the veteran underwent 
an abdominal colectomy with partial proctectomy, anal canal 
mucosal stripping, J-pouch ileoanal anastomosis, and 
diverting ileostomy in June 1997.  In July 1997, an ileostomy 
closure and excision of an external hemorrhoid were 
performed.  He was seen in September 1997 for diarrhea 
following colectomy.  In October 1998, he underwent dilation 
of anal stenosis.  

In March 1999 a private examiner noted that the veteran was 
having up to 12 bowel movements per day.  This physician 
provided a statement, also from March 1999, in which he 
stated that the veteran had longstanding gastrointestinal 
(GI) complaints, to include diarrhea, constipation, and 
abdominal discomfort dating back to the 1960s.  He added that 
a formal diagnosis of ulcerative colitis was made in 1996.  
In reviewing the records, the physician opined that it was 
"certainly possible" that the appellant's ulcerative 
colitis predated his 1996 diagnosis "by many years, as he 
has had chronic symptoms."  In April 1999, the appellant was 
reportedly "doing very well" except for frequent fecal 
incontinence and rectal urgency.  The diagnoses were malaise 
and fatigue.  

Upon VA stomach, duodenum, and peritoneal adhesion 
examination in October 1999, the veteran stated that he 
continued to have frequent liquid stools which had made his 
hemorrhoids painful due to severe irritation and rectal 
bleeding.  Examination showed that the abdomen was soft at 
the pubis surgical scar and the scar of ileostomy revision in 
the right lower quadrant.  There was no tenderness, and there 
were no masses.  There was extremely severe perirectal 
inflammation, and erosion, with moderate internal 
hemorrhoids.  The diagnoses were postoperative status total 
colectomy for ulcerative colitis, perirectal erosion, and 
inflammation and internal hemorrhoids.  

At an April 2001 personal hearing before the undersigned, the 
veteran testified in support of his claims.  He asserted that 
he had first experienced symptoms of ulcerative colitis 
around 1967 when he was seen during service for indigestion, 
abdominal cramps, diarrhea, and constipation.  He further 
averred that these problems continued throughout his military 
service and postservice.  See Transcript at 2-3.  He said he 
continued to have hemorrhoids and he bled every day.  He wore 
pads due to his incontinence and hemorrhoids.  He said that 
his hemorrhoids were "bad all the time."  Id. at 5.  

Of significance in the present matter is language in the VCAA 
which provides, in pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. --
(1) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or 
opinion is necessary to make a decision on the 
claim. 

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5103A(f)) (emphasis added).  

As to the issues on appeal, the Board finds that further 
development is warranted, as specified below.  Accordingly, 
the case is REMANDED for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  In this regard, the RO should 
request the veteran to identify the names, 
addresses, and approximate dates of treatment 
for all health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent to 
his claims that are not already of record.  
After securing any necessary authorization 
from the veteran, the RO should attempt to 
obtain copies of these treatment records 
identified by the veteran.  

2.  The RO should arrange for an appropriate 
VA examination to determine the etiology of 
currently diagnosed ulcerative colitis and 
severity of hemorrhoids.  The claims folder 
and any additional medical records retrieved 
must be reviewed by the examiner in 
conjunction with the examination.  All 
studies deemed necessary by the examiner 
should be performed.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The report 
should provide explicit responses to the 
following questions:  

(a) What is the nature and extent of the 
veteran's chronic ulcerative colitis?

(b) The examiner should review the record 
and express an opinion regarding the 
probable date of onset of ulcerative 
colitis.  

(c) The examiner should opine as to 
whether current ulcerative colitis is at 
least as likely as not related to the 
inservice GI complaints, with specific 
reference to the records supporting the 
opinion.  

(d) The examiner should specify whether 
the service-connected hemorrhoids produce 
persistent bleeding and/or fissures, and 
comment on how often they recur.  

3.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all of the aforementioned 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all clinical 
findings and comments requested, appropriate 
corrective action is to be implemented.  

Thereafter, the RO should readjudicate the veteran's claims 
of entitlement to service connection for ulcerative colitis 
and entitlement to a compensable rating for hemorrhoids.  If 
either determination remains adverse to the veteran, he and 
his representative should be provided a supplemental 
statement of the case which includes a summary of additional 
evidence submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  The veteran 
should be afforded the applicable time to respond.  

The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


